Case:20-02271-swd
Case: 20-02271-swd Doc
                    Claim
                       #:23-5
                          # 1-1Filed:
                                  Filed
                                      08/13/2020
                                        07/09/20 Page
                                                 Page51of
                                                        of74
Case:20-02271-swd
Case: 20-02271-swd Doc
                    Claim
                       #:23-5
                          # 1-1Filed:
                                  Filed
                                      08/13/2020
                                        07/09/20 Page
                                                 Page62of
                                                        of74
Case:20-02271-swd
Case: 20-02271-swd Doc
                    Claim
                       #:23-5
                          # 1-1Filed:
                                  Filed
                                      08/13/2020
                                        07/09/20 Page
                                                 Page73of
                                                        of74
Case:20-02271-swd   Doc #:23-5 Filed: 08/13/2020   Page 4 of 4
